Title: Joy Castle to the Commissioners, 22 June 1778
From: Castle, Joy
To: First Joint Commission at Paris,Adams, John


     
      Passi June 22. 1778
      The petition of Wm. Castle of Philadelphia Mariner
      Honourable Gentlemen
     
     Your petitioner is Come from Irland to Bordeaux to procure American papers to procead with a Cargo to America;
     But the Embargo having taken place on English Vessells a few days before I arrived, I am Sized by the french as Coming In under English Coulours, and expect to be Confisticated if Your Honours does not take it Into Consideration and Lay my Case before the Ministerry; the Vessell is the Sole properity of my brother and myself, which we purchased with a Sole Intent to procead to America, I Hope Honourable Gentlemen that You will not Imagine that I Have made this a plea on Account of Saving our propertyes, far from it We have Indeavoured before to Git out to America but Miscarried in the atempt, and it was now our Sole Intent which time will prove our Sincearity for America And Service we are in Hopes of Rendering the Country.
     I Refer Your Opinions to the Chariacters we always bore well knowen to many Gentlemen of Philadelphia in particular Mr. John Ross at Nantce.
     And Hopes that Your Honours Humanity will Condesend to Render me every Service that Lays in Your power’s if not we are totaly Ruined as this being the whole that we have Saved that we have bin Long plowing the Oacen for and if we shoul’d be Now Confisticated God only knowes what will become of our fameilly I Reley Soley on Your Humanity And we shall ever be in Duty Bound to pray for Your Long Lifes and prosperity to all your Undertakens &c. &c. &c.
     
      Joy Castle
      Test Peter Amiel
     
    